In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-061 CV

____________________


UNION CARBIDE CORPORATION, ET AL., Appellants


V.


JACK LOFTIN AND GLENDA LOFTIN, ET AL., Appellees




On Appeal from the 128th District Court
Orange County, Texas

Trial Cause No. A-070037-C; AC; BC; CC; DC; EC




MEMORANDUM OPINION
 Rust-Oleum Corporation filed a motion to dismiss its appeal as to Gerald Diaz,
Deborah Diaz, and Kate Morris (individually and as personal representative of the estate of
Michael Morris and as next friend of Michael Morris and Matthew Morris).  Other parties
also filed notices of appeal but have not joined in the motion to dismiss filed by Rust-Oleum
Corporation.  The motion was voluntarily made by Rust-Oleum Corporation immediately
prior to any decision of this Court and should be granted.  See Tex. R. App. P. 42.1(a)(1).  No
party filed an objection to the motion to dismiss filed by Rust-Oleum Corporation. 
	The motion to dismiss is granted and the appeal of Rust-Oleum Corporation is
dismissed as to Gerald Diaz, Deborah Diaz, and Kate Morris (individually and as personal
representative of the state of Michael Morris and as next friend of Michael Morris and
Matthew Morris). 
	APPEAL DISMISSED.
								PER CURIAM
Opinion Delivered June 12, 2008
Before McKeithen, C.J., Kreger and Horton, JJ.